DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claims 1, 2, and 4 – 20 filed 19 November 2021, have been fully considered but they are not persuasive.  
Applicant argues Border et al. (US 2013/0278631) does not disclose a plurality of waveguides configured to transmit image information to the eye of the user with various levels of wavefront so as to project images onto different depth planes (page 7).  Border discloses the freeform optical waveguide, which may be described by a higher order polynomial, may include dual freeform surfaces that enable a curvature and a sizing of the waveguide, and the curvature and the sizing of the waveguide enable its placement in a frame of the interactive head-mounted eyepiece (paragraph 479).  
The 35 U.S.C. 112(a) and 112(b) rejections have been withdrawn due to applicant’s cancelation of the claims and arguments for the claims.  
The new title is accepted.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4 and 6 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 2013/0278631).
Regarding independent claim 1, Border teaches a head-mounted display device configured to project augmented reality image content (Figures 1 and 38A), the display device comprising: 
a frame configured to be wearable on a head of a user (Figure 1: augmented reality eyepiece 100) and configured to support a display in front of an eye of the user (paragraph 282 
a plurality of waveguides configured to transmit image information to the eye of the user (paragraph 289: a waveguide display device 12500 with an integral array of switchable mirrors 12508a-12508c that redirect the light from the image source 12502 that is transported through the waveguide 12510 to provide image light 12504 to the user) with various levels of wavefront curvature (paragraph 479: the freeform optical waveguide, which may be described by a higher order polynomial, may include dual freeform surfaces that enable a curvature and a sizing of the waveguide, and the curvature and the sizing of the waveguide enable its placement in a frame of the interactive head-mounted eyepiece; paragraph 681: wavefront) so as to project images onto different depth planes (paragraph 1259: by using a focusing mechanism operating at high rates, e.g. 30 to 60 Hertz, such as a piezo actuator attached to the LCOS or a variable focus lens inserted into the optical path, one or more of the same or different virtual images can be placed in more than one depth plane either to one or both of the user's eyes); 
one or more cameras configured to generate an optical signal (paragraph 454 and Figures 21, 22: the front portion of the frame is used to mount a camera or image sensor 2130); 
processing electronics (paragraph 283 and Figure 1: T1 OMAPR (open multimedia applications processors 112) configured to: 
receive the optical signal from the one or more cameras (paragraph 692: the eyepiece may include a visual recognition language translation facility for providing translations for visually presented content, such as for road signs, menus, billboards, store signs, books, magazines, and the like); 

determine whether the at least one physical object includes text comprising one or more letters or characters (paragraph 692: the visual recognition language translation facility may utilize optical character recognition to identify letters from the content, match the strings of letters to words and phrases through a database of translations); 
in response to determining that the at least one physical object comprises text, determine a modification to be applied to the text (paragraph 692: these translations may appear as an annotation to the user, replace the foreign language words (such as on the sign) with the translation); 
generate modified text based at least on the determined modification and the text (paragraph 692: the eyepiece may identify the letters on the sign, translate the words 'stop' in the Italian for stop, 'arresto', and make the stop sign 3804A appear to read the words 'arresto' rather than 'stop).  
Border does not expressly disclose generate a virtual representation of the at least one physical object comprising the modified text at a depth plane that appears closer to the user than a depth of the one or more letters or characters of the at least one physical object relative to the user, however Border does disclose a variable focus lens inserted into the optical path, one or more of the same or different virtual images can be placed in more than one depth plane either to one or both of the user's eyes (paragraph 1259).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify 
Border teaches instruct the display to render the virtual representation of the at least one physical object in the environment of the user to occlude the at least one physical object (Figure 38A: the words ‘stop’ is occluded by the words ‘arresto’).  

Regarding dependent claim 2, Border teaches wherein the display comprises one or more light sources configured to direct light into an eye of the plurality of waveguides (paragraph 289: a waveguide display device 12500 with an integral array of switchable mirrors 12508a-12508c that redirect the light from the image source 12502 that is transported through the waveguide 12510 to provide image light 12504 to the user; paragraph 335: the combination of star couplers 9108 and 9110 with waveguides 9106 may be an arrayed waveguide grating, and acts as a wavelength combiner (e.g., combiner 8906 on FIG. 89) providing combined radiation 8918 to waveguide 9112; paragraph 296 and Figure 131A: the image light 13100 is directed in to the user’s eye).  

Regarding dependent claim 4, Border teaches wherein the one or more light sources comprises a fiber-scanning projector (paragraph 309: the light coupling mechanism 8204 may be direct coupling between the light source 8202 and the planar illumination facility 8208, or through coupling medium or mechanism, such as a waveguide, fiber optic, light pipe, lens, and the like).  



Regarding dependent claim 7, Border teaches wherein the processing electronics are configured to access a database to identify likely candidates for the text or language of the one or more letters or characters (paragraph 692: the visual recognition language translation facility may utilize optical character recognition to identify letters from the content, match the strings of letters to words and phrases through a database of translations).  

Regarding dependent claim 8, Border teaches wherein the processing electronics is configured to receive input associated with one or more of an activity engaged in by the user (paragraph 692: a user of the eyepiece may be Italian, and coming to the United States and driving in the United States), a geographical location of the user (paragraph 692: user driving in the United States), a speed of travel of the user, an altitude of the user, a volume or type of ambient noise detected by the display, a level or type of visible or other light in the area detected by the display, a temperature or climate detected by the display, a perceived distance of the text from the user, or a category of words detected by the display.  

Regarding dependent claim 9, Border teaches a GPS system (paragraph 694: a GPS sensor may be used to determine a location of the user wearing the adaptive display).  

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 2013/0278631) in view of Official Notice.
Regarding dependent claim 5, Border does not expressly disclose wherein the one or more cameras comprises one or more video cameras, however Border does disclose the optical sensor 2130 furnishes multiple images (paragraph 535).  Examiner takes Official Notice that the concept of using a video camera to capture an environment and the advantage of real-time AR overlays and accurate AR overlay placements over the environment are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Border's system to utilize a video camera for capturing videos of the environment.  One would be motivated to do so because this would provide real-time AR overlays and accurate AR overlay placements.  

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 2013/0278631) in view of Andrade et al. (US 2012/0330646).  
Regarding dependent claim 11, Border does not expressly disclose wherein the modified text is more legible to the user than the text.  Andrade discloses it does not matter what color the text and its surrounding bounding box are made so long as the AR data image (for example, translated text and bounding box) are sufficiently opaque so that they cover the untranslated text to a sufficient degree so that the translated text can easily be read (paragraph 45).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Border's system to change the .  

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 2013/0278631) in view of Miyajima et al. (US 2014/0125558).  
Regarding dependent claim 10, Border does not expressly disclose wherein the modified text is in a second font size different from a first font size of the text.  Miyajima discloses a font size of characters after translation may be displayed by being enlarged (paragraph 97).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Border's system to enlarge the translation of the text.  One would be motivated to do so because this would help grab the user’s attention of the translated text.  

Regarding dependent claim 14, Border does not expressly disclose wherein the processing electronics are configured to magnify one or more letters or characters of the text relative to what the user would see without the head-mounted display device.  Miyajima discloses a font size of characters after translation may be displayed by being enlarged (paragraph 97).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Border's system to enlarge the translation of the text.  One would be motivated to do so because this would help grab the user’s attention of the translated text.  

s 12, 13, and 15 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 2013/0278631) in view of Cuthbert et al. (US 2015/0134318).  
Regarding dependent claim 12, Border does not expressly disclose wherein the modified text comprises graphical elements added to the text.  Cuthbert discloses the translation into English words comprises a surrounding border with a white background color (Figure 6).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Border's system to utilize a border surrounding the translation.  One would be motivated to do so because this would help direct the user to the text that has been translated for the user

Regarding dependent claim 13, Border does not expressly disclose wherein the modified text comprises the text having the one or more letters or characters of the text in a second font different from a first font of the one or more letters or characters of the text.  Cuthbert discloses Chinese characters being translated into English words were the Chinese characters and the English words are different fonts to each other (Figure 6).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Border's system to achieve a predictable result to utilize a different font when translating from languages that doesn’t uses Latin alphabets to languages that uses Latin alphabets, as taught by Cuthbert, and the result would have been predictable.  

Regarding dependent claim 15, Border does not expressly disclose wherein the virtual representation comprises a border region bounding an inner region.  Cuthbert discloses the translation into English words comprises a surrounding border with a white background color 

Regarding dependent claim 16, the combination of Border’s and Cuthbert’s systems teaches wherein the processing electronics are configured to display one or more letters or characters of the modified text within the inner region (Cuthbert, Figure 6: translated English words within the region inside the border).  

Regarding dependent claim 17, Border does not expressly disclose wherein the processing electronics are configured to display the one or more letters or characters of the modified text against a second background different from a first background against which the user would read the one or more letters or characters without the head-mounted display device.  Cuthbert discloses the translation into English words comprises a different background than the translated Chinese characters (Figure 6).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Border's system to utilize a different background for the translation of the English words versus the translated Chinese characters.  One would be motivated to do so because this would help direct the user to the text that has been translated for the user.  



Regarding dependent claim 19, the combination of Border’s and Cuthbert’s systems teaches wherein the monochrome background comprises white (Cuthbert, Figure 6: translated English words in a white background color).  

Regarding dependent claim 20, the combination of Border’s and Cuthbert’s systems teaches wherein the first background comprises what the user would see without the head-mounted display device (Cuthbert, Figure 6: translated English words in a white background color).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612